Citation Nr: 1801846	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  08-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a paralyzed left diaphragm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to August 1972.
This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge in a September 2017 Board Hearing at the RO, and before another Veterans Law Judge in a July 2009 Board Hearing at the RO.  The Veterans Law Judge who conducted the July 2009 hearing is no longer with the Board.  Another hearing was conducted in May 2017, but a transcript could not be obtained.  Therefore, single judge disposition is appropriate.

The Board remanded this matter for further development in November 2009, April 2011, and May 2013.


FINDINGS OF FACT

The Veteran's paralyzed left diaphragm is not etiologically related to any injury, treatment, or aspect of active service.


CONCLUSION OF LAW

The criteria for service connection for a paralyzed left diaphragm have not been met.  38 U.S.C. § 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant of any information necessary to substantiate a claim, and to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, to include requesting records and providing an examination.  38 U.S.C. § 5103, 5103A (2012).  VA has requested and received service personnel and medical records, private medical records, and has compiled VA medical records.  The Veteran does not assert that VA did not meet any duty to notify, that there are any outstanding records that need to be secured on behalf of the Veteran, or that the VA examinations during the course of this appeal are inadequate to decide this claim.  Therefore, no further notification or assistance is necessary.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the claimant does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159 (2017).  Competent lay evidence may establish the presence of observable symptomatology and may also be sufficient to support a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining the probative value to be assigned to a medical opinion, the Board must consider whether a medical expert was fully informed of the pertinent factual premises and medical history of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In instances of conflicting medal opinions the Board may favor one opinion and assign a higher probative value over another, as long as an adequate statement of the Board's reasoning is given.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that a scalenotomy in service caused currently diagnosed left diaphragm paralysis.

The Board acknowledges that the Veteran has consistently asserted that a left paralyzed diaphragm was caused by the prednisone corticosteroid shots and scalenotomy in service.  However, the Board finds that the lay statements relating to both the medical diagnosis and etiology of the disability are not competent.  Although competent to identify the occurrence and location of chest pain, the Veteran as a layperson, is not competent to provide a medical diagnosis of the claimed disability, or opine on such complex matters such as the etiology of the claimed disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore competent, credible, and probative medical evidence is required to support the claim.

Service medical records show a diagnoses of costochondritis and thoracic outlet syndrome, which required hospitalization with prednisone corticosteroid shots in 1971, and a scalenotomy in 1972.  No etiologies for the diagnoses were able to be discerned.

An October 1971 radiographic report of the left rib was noted as within normal limits.  An October 1971 radiographic report of the lateral chest was also noted as within normal limits.  Additionally, an August 1972 report of medical examination noted an August 1972 chest x-ray as normal.

Medical records show a diagnosis of a left paralyzed diaphragm in 1996.

An August 2013 VA examination addendum confirmed the diagnosis of a left paralyzed diaphragm.  However, the examiner opined that disability was not related to or caused by the prednisone corticosteroid shots and scalenotomy from service.  The examiner reasoned that although a scalenotomy could injure the phrenic nerve, such an injury would have manifested near the time of the surgery.  The examiner reasoned that since the August 1972 x-rays were normal, no injury to the phrenic nerve occurred during the surgery.

In November 2015, the Memphis VA medical center's Chief of Surgery, and University of Tennessee Professor of Cardiovascular and Thoracic Surgery, reviewed the record and opined that the paralyzed left diaphragm was not related to or caused by the prednisone corticosteroid shots and scalenotomy from service.

That doctor also noted that phrenic nerve injury is a possible complication of an anterior scalenotomy.  That doctor noted the Veteran's operation was approximately six weeks prior to the normal chest x-rays in August 1972.  That doctor reasoned that if the phrenic nerve was injured during the operation, the left diaphragm should have been elevated in the August 1972 chest x-rays.

That doctor also addressed the medical literature submitted by the Veteran.  That doctor reasoned that the articles discussed nerve block injuries, but were not applicable to the phrenic nerve since at the location of the injections, at the fourth through sixth ribs, the phrenic nerve is deep in the mediastinum.  That doctor explained that the injections were superficial and made at the lower borders of the ribs, in which only neurovascular nerve bundles are located.  That doctor opined that the evidence did not support a causal relationship between the in-service treatment and current disability.

In June 2017, a private physician opined that the in-service operation more likely than not impacted the phrenic nerve function.  That physician noted that a subtly elevated diaphragm could have been missed on the x-rays interpretation.  However, that physician provided no other reasoning or medical evidence to support that opinion, or that related a general article to the specific facts of the Veteran's situation.

The Board finds that the evidence shows a current and competent diagnosis of a left paralyzed diaphragm.  Although the Board finds an injury and treatment in-service which may be related to the claimed disability, the most probative medical opinion does not support a causal relationship between the left paralyzed diaphragm and the prednisone corticosteroid shots, and scalenotomy provided in service for costochondritis and thoracic outlet syndrome.

The Board finds the June 2017 private physician's opinion was competent and credible.  However, the Board finds the physician did not provide a reasoned analysis to support the opinion that the in-service scalenotomy more likely than not impacted the phrenic nerve function, and caused the left diaphragm paralysis.  A conclusory statement was provided, with speculation that a mildly elevated diaphragm could have been missed in a 1972 x-ray.

Although the physician noted that a subtly elevated diaphragm could have been missed on the x-rays interpretation, the Board finds the fact that three chest x-rays from October 1971 and August 1972 were all noted as normal to be more probative than the physician's conjectures.  Based on the lack of evidence or reasoning for support, the Board assigns the physician's opinion a low probative value.

The Board finds the November 2015 doctor's opinion to be the most competent, credible, and probative.  The doctor qualified as an expert based on credentials as a Chief of Surgery and Professor of Cardiovascular and Thoracic Surgery.  The doctor was fully informed of the pertinent factual premises and medical history of the case, indicated by the thorough recitation of in-service diagnoses and treatment.  Additionally, the doctor's opinion was supported by a reasoned analysis that the prednisone corticosteroid shots were superficial and the only nerves at risk of injury were the neurovascular nerve bundles.  The doctor also reasoned that had the scalenotomy injured the phrenic nerve, the left diaphragm would have been elevated on the October 1971 and August 1972 chest x-rays.  That opinion is in agreement with the August 2013 VA examination opinion.  The Board finds that is the most persuasive evidence.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and thus entitlement to service connection for a paralyzed left diaphragm is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a paralyzed left diaphragm is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


